[Cite as Winland v. Christman, 2019-Ohio-2408.]




             IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                                 MONROE COUNTY

                                    TIMOTHY L. WINLAND,

                                         Plaintiff-Appellee,

                                                  v.

                               JOHN L. CHRISTMAN ET AL.,

                                    Defendants-Appellants.


                       OPINION AND JUDGMENT ENTRY
                                       Case No. 18 MO 0005


                                   Civil Appeal from the
                       Court of Common Pleas of Monroe County, Ohio
                                    Case No. 2016-080

                                         BEFORE:
                 Gene Donofrio, Cheryl L. Waite, David A. D’Apolito, Judges.


                                             JUDGMENT:
                                               Affirmed



 Atty. Timothy Pettorini, Atty. J. Fraifogl, Atty. J. McNab, Roetzel & Andress, LPA, 222
 South Main Street, Suite 400, Akron, Ohio 44308, for Plaintiff-Appellee, and

 Atty. Charles Bean, Thornburg & Bean, 113 West Main Street, P.O. Box 96, St.
 Clairsville, Ohio 43950, for Appellants-Defendants.
                                                                                                 –2–


                                              Dated:
                                           June 14, 2019

 Donofrio, J.

        {¶1}     Defendants-appellants, John Christman, Katherine Haselberger, and
Charlotte McCoy, appeal from a Monroe County Common Pleas Court judgment granting
summary judgment in favor of plaintiff-appellee, Timothy Winland, on his claim to quiet
title to certain oil and gas rights.
        {¶2}           In 1994, appellee purchased 39.542 acres of land in Monroe County (the
Property). In 2000, an oil and gas developer approached appellee about developing the
oil and gas underlying the Property. The developer informed appellee that the oil and gas
rights underlying the Property had previously been reserved by three individuals through
three deeds:           Edith Scarborough (by deed executed November 4, 1911); Bentley
Scarborough (by deed dated April 15, 1916); and Watson Scarborough (by deed dated
April 15, 1916).
        {¶3}       Consequently, appellee retained an attorney to conduct a title
examination.           He then filed a quiet title action (ODMA lawsuit) against the three
Scarboroughs seeking a declaration that their interests were either abandoned pursuant
to Ohio’s Dormant Mineral Act in effect at the time (the 1989 ODMA)1 or had been
extinguished pursuant to the Marketable Title Act. Because appellee was unable to locate
any of the three Scarboroughs or their heirs or assigns, he served them by publication in
the local newspaper.
        {¶4}     No one responded to the publication. Hence, on February 22, 2001, the
trial court issued a judgment declaring that the three named Scarboroughs’ previously-
reserved interests were abandoned and had vested in appellee, or in the alternative were
extinguished (the 2001 Judgment). The court quieted title to the oil and gas (including
royalties) underlying the Property against any claims by the three named Scarboroughs,
their heirs, or assigns.
        {¶5}       In 2012, the developer informed appellee that the Property might be
subject to another reservation of a two-fifths interest in the oil and gas underlying the

1 Appellee filed his
                 lawsuit during the time the 1989 ODMA was in effect (March 22, 1989 to June 30, 2006).
Thus, the 2006 ODMA had no effect on his claim.


Case No. 18 MO 0005
                                                                                        –3–


Property in favor of Harlan Scarborough and Maggie Fogle. Thus, appellee filed another
action to quiet title. He served Harlan and Maggie and their heirs and successors by
publication.
         {¶6}   Appellants then came forward as the successors in interest, but not as
successors of Harlan and Maggie. Instead, appellants claimed to be the successors in
interest to Watson and Bentley. They claimed a royalty interest in the production of oil
and gas from the Property.
         {¶7}    Appellants traced their alleged interest back to 1884, when the Property,
along with other adjoining property (collectively known as the Scarborough Tract), was
conveyed to William Scarborough.        When William died in 1899, his interest in the
Scarborough Tract passed to five heirs in equal parts. Those heirs were Maggie Fogle,
Harlan     Scarborough,    Edith   Scarborough,    Watson     Scarborough,    and    Bentley
Scarborough.
         {¶8}    The Scarborough Tract was subsequently subject to several mineral
reservations.
         {¶9}   On October 17, 1908, Harlan and Maggie conveyed their two-fifths interest
in the Scarborough Tract to John Umpleby as the guardian of Watson and Bentley
Scarborough. But Harlan and Maggie reserved their right to the oil and gas underlying
the Scarborough Tract.
         {¶10} On November 4, 1911, Edith conveyed her one-fifth interest in the
Scarborough Tract to Umpleby as the guardian of Watson and Bentley. Edith reserved
her one-fifth share of all royalties resulting from oil and gas production.
         {¶11} On February 28, 1916, Watson sued Bentley and his guardian, seeking a
sale of Bentley’s interest in the Scarborough Tract with the exception of the oil and gas
rights. At that time, Watson and Bentley each owned one-half of the surface and a one-
fifth interest in the oil and gas. Maggie, Harlan, and Edith were not parties to the lawsuit
even though Maggie and Harlan still owned a one-fifth interest in the oil and gas and Edith
still owned a one-fifth royalty interest in the oil and gas underlying the Scarborough Tract.
         {¶12} On April 15, 1916, the sheriff executed a sheriff’s deed conveying Bentley’s
and his guardian’s interest to Watson except for “all the oil and gas in and underlying
said premises, and also all rights and privileges now held by the Pure Oil Company, by a



Case No. 18 MO 0005
                                                                                       –4–


certain oil and gas lease[.]” Consequently, Bentley retained a one-fifth interest in the oil
and gas. Watson then owned the entire surface of the Scarborough Tract and his one-
fifth interest in the oil and gas.
       {¶13} On April 15, 1916, Watson conveyed the Scarborough Tract to A.H.
Anderson, subject to the reservation of his interest in the oil and gas.
       {¶14} On April 13, 1931, Bentley assigned his interest in the Pure Oil Company
lease to Watson for the term of the lease.
       {¶15}    After Bentley’s assignment, in 1931, title to the oil and gas underlying the
Scarborough Tract was owned as follows. Maggie, Harlan, Watson, and Bentley each
owned an undivided interest in the oil and gas. And Edith owned a one-fifth interest in
royalties from the production of oil and gas.
       {¶16}    On Mach 31, 1944, the Monroe County Common Pleas Court issued a
judgment confirming the forfeiture of certain oil and gas royalty interests, including the
interest of the Scarborough Heirs for delinquent taxes. On July 13, 1944, pursuant to that
judgment entry, the Monroe County Auditor executed an auditor’s deed (the Auditor’s
Deed) conveying the following one-eighth royalty interest to Nova Christman (Christman
Royalty Interest):

       [T]he 1/8 or all the royalty in oil and gas in the name of Scarborough Heirs,
       under 70.70 (acres), Range 6, Township 4, Section 17 pt ne, former W.T.
       [sic] Scarborough Heirs farm now in the name of Martin L. Devore, listed by
       the Pure Oil Company. Any oil or gas lines to credit of same. Reservations
       for oil and gas – Monroe County Deed Records, Volume 83, Pages 542 and
       543.

       {¶17}    The Auditor’s Deed refers to “Monroe County Records, Volume 83, Pages
542 and 543.” These references are to the instruments that originally severed the above
Christman Royalty Interest. Volume 83, Page 542 reserved a one-fifth interest for Bentley
and Volume 83, Page 543 reserved a one-fifth interest for Watson.
       {¶18} Nova Christman died on May 3, 1992. His estate did not issue a certificate
of transfer until March 26, 2007. All of Nova’s interest (the Christman Royalty Interest)
passed equally to his three heirs – the three appellants.


Case No. 18 MO 0005
                                                                                       –5–


       {¶19}   On April 12, 2013, after appellee’s notice of publication in the quiet title
action against Maggie and Harlan, appellants filed a preservation claim under the 2006
ODMA. Appellants claimed a right to royalties from the production of oil and gas from the
Property.
       {¶20}   On March 11, 2016, appellee filed a complaint against appellants. He also
named as defendants Maggie, Harlan, Edith, Watson, Bentley, and all of their heirs and
assigns (the Scarborough defendants). Appellee sought a declaratory judgment that he
is the rightful owner of the oil and gas underlying the Property. Appellants counterclaimed
seeking a declaratory judgment that they own the 1/8 royalty in the oil and gas interest
underlying the entire Scarborough Tract.
       {¶21} The trial court entered a default judgment against the Scarborough
defendants after they failed to enter an appearance. The matter proceeded against
appellants.
       {¶22}   Appellants and appellee filed competing motions for summary judgment.
The trial court granted summary judgment in favor of appellee and against appellants. In
so doing, the court found that appellants asserted an interest in the oil and gas royalties
as successors of Watson and/or Bentley. Because appellee had already obtained a
judgment in 2001 (approximately 17 years prior) against Watson’s and Bentley’s
assignees, the trial court found any claim to the Christman Royalty Interest asserted by
appellants was barred by the doctrine of res judicata. The court found that appellants
were in privity with the parties to the 2000 ODMA lawsuit by virtue of being Watson’s and
Bentley’s successors. It further pointed out that Watson, Bentley, and their unknown
heirs, successors, and assigns were served notice of the ODMA lawsuit by publication.
       {¶23}   The trial court went on to find that appellee had conducted a diligent search
in order to ascertain who might own Watson’s, Bentley’s, and Edith’s interests. And when
he was unable to locate any owners, appellee utilized notice by publication. The court
noted that appellee’s search did not reveal appellants via the Auditor’s Deed because the
Auditor’s Deed is not contained in the Grantor/Grantee Index of the county recorder’s
office when conducting a search for Maggie, Harlan, Edith, Watson, Bentley, or the
“Scarborough Heirs.” Instead, the Grantor/Grantee Index only lists the Auditor’s Deed
under Nova Christman and the Monroe County Auditor. Additionally, the court noted that



Case No. 18 MO 0005
                                                                                       –6–


for almost 15 years after Nova Christman’s death (from 1992 until 2007), appellants did
nothing to transfer the record title of the Christman Royalty Interest to their names. In
fact, they did not obtain a certificate of transfer for the Christman Royalty Interest until
July 5, 2007, which was six years after the ODMA lawsuit concluded.
       {¶24}    Based on the above, the trial court found no genuine issue of material fact
existed and entered judgment in appellee’s favor. Appellants filed a timely notice of
appeal on April 5, 2018.
       {¶25}    Appellants raise nine assignments of error. They consolidate all but two
of those assignments of error into one. We will address the assignments of error in the
same manner as appellants.
       {¶26}    An appellate court reviews a summary judgment ruling de novo. Comer v.
Risko, 106 Ohio St. 3d 185, 2005-Ohio-4559, 833 N.E.2d 712, ¶ 8. Thus, we shall apply
the same test as the trial court in determining whether summary judgment was proper.
       {¶27}    A court may grant summary judgment only when (1) no genuine issue of
material fact exists; (2) the moving party is entitled to judgment as a matter of law; and
(3) the evidence can only produce a finding that is contrary to the non-moving party.
Mercer v. Halmbacher, 9th Dist., 2015-Ohio-4167, 44, 44 N.E.3d 1011 N.E.3d 1011, ¶ 8;
Civ.R. 56(C).    The initial burden is on the party moving for summary judgment to
demonstrate the absence of a genuine issue of material fact as to the essential elements
of the case with evidence of the type listed in Civ.R. 56(C). Dresher v. Burt, 75 Ohio St. 3d
280, 292, 662 N.E.2d 264 (1996). If the moving party meets its burden, the burden shifts
to the non-moving party to set forth specific facts to show that there is a genuine issue of
material fact. Id.; Civ.R. 56(E). “Trial courts should award summary judgment with
caution, being careful to resolve doubts and construe evidence in favor of the nonmoving
party.” Welco Industries, Inc. v. Applied Cos., 67 Ohio St. 3d 344, 346, 617 N.E.2d 1129
(1993).
       {¶28}    Appellants address their first, second, fifth, sixth, seventh, eighth, and
ninth assignments of error together as one.
       {¶29}    Appellants’ first assignment of error states:

               THE   COURT      BELOW       ERRED      IN   FINDING    THAT     THE
       DEFENDANTS-APPELLANTS,                  KATHERINE          HASELBERGER,


Case No. 18 MO 0005
                                                                                   –7–


      CHARLOTTE MCCOY AND JOHN L. CHRISTMAN WERE BARRED BY
      THE DOCTRINES OF RES JUDICATA AND COLLATERAL ESTOPPEL IN
      THAT THEY WERE NOT NAMED AS PARTY DEFENDANTS IN THE
      PRIOR ACTION * * * SINCE DEFENDANTS-APPELLANTS, KATHERINE
      HASELBERGER, CHARLOTTE MCCOY AND JOHN L. CHRISTMAN
      WERE NOT NAMED IN SAID SUIT AND THERE WAS NO IDENTITY OF
      PARTIES NOR WERE THEY IN PRIVITY WITH THE THREE NAMED
      DEFENDANTS, SINCE THEIR PREDECSSOR IN TITLE, NOVA A.
      CHRISTMAN, HAVING OBTAINED HIS INTEREST FOR 1/8 OR ALL THE
      ROYALTY UNDER THE SUBJECT PREMISES FROM THE MONROE
      COUNTY AUDITOR IN A DEED IN 1944 WHICH DEED WAS THE
      RESULT OF A TAX FORFEITURE SALE AND THEREFORE, HIS
      PREDECESSOR IN TITLE WAS THE STATE OF OHIO AND,
      THEREFORE, NO PRIVITY EXISTED WITH THE NAMED DEFENDANTS-
      APPELLANTS.

      {¶30}   Appellants’ second assignment of error states:

              THE COURT BELOW ERRED IN NOT FINDING THAT THERE
      WAS NO NOTICE TO THESE DEFENDANTS-APPELLANTS AND THAT
      THE NOTICE TO THE THREE SCARBOROUGH HEIRS, AS SHOWN IN
      EXHIBITS    HERETO,      WERE      ONLY     SERVED      ON   WATSON     D.
      SCARBOROUGH,         BENTLEY       SCARBOROUGH           AND   EDITH    B.
      SCARBOROUGH,         THEIR     UNKNOWN         HEIRS,    DEVISEES      AND
      LEGATESS, BY PUBLICATION.              THERE WAS NO MENTION OF
      SUCCESSORS AND ASSIGNS IN THE COMPLAINT, PUBLICATION OF
      NOTICE, NOR IN THE DEFAULT JUDGMENT ENTRY. THEREFORE
      SAID JUDGMENT IS NOT BINDING FOR LACK OF PRIVITY AND
      SERVICE ON THESE DEFENDANTS-APPELLANTS.

      {¶31}   Appellants’ fifth assignment of error states:




Case No. 18 MO 0005
                                                                                –8–


              THE COURT BELOW ERRED IN FINDING THAT THE INTEREST
      OF      DEFENDANTS-APPELLANTS               WAS          ABANDONED   OR
      EXTINGUISHED PURSUANT TO THE 1989 OHIO DORMANT MINERAL
      ACT (O.R.C. §5301.56) IN THAT THE UNDERLYING QUIET TITLE
      ACTION WAS DEFECTIVE IN THAT IT GAVE NO NOTICE TO THESE
      DEFENDANTS-APPELLANTS IN THAT IT DID NOT NAME THEM AS
      DEFENDANTS NOR DID IT NAME THE SUCCESSORS OR ASSIGNS OF
      THE SCARBOROUGH HEIRS AS DEFENDANTS AND THAT AT THIS
      TIME, THE SCARBOROUGH HEIRS DID NOT OWN ANY INTEREST IN
      SAID PROPERTY DUE TO THE AUDITOR’S DEED TO NOVA A.
      CHRISTMAN IN 1944; THEREFORE, SAID QUIET TITLE ACTION WAS A
      NULLITY.

      {¶32}    Appellants’ sixth assignment of error states:

              THE COURT BELOW ERRED IN STATING THAT THE INTEREST
      CLAIMED BY DEFENDANTS-APPELLANTS WAS ONLY THE INTEREST
      OF SUCCESSORS OF BENTLEY SCARBOROUGH AND/OR WATSON
      D. SCARBOROUGH BY THE AUDITOR’S DEED WHEN IN FACT THE
      DEFENDANTS-APPELLANTS CLAIMED NOT ONLY THAT INTEREST
      BUT THE INTEREST OF ALL THE SCARBOROUGH HEIRS WHOSE
      INTERESTS WERE EXTINGUISHED BY THE TAX FORFEITURE SALE.
      THUS THE SAME COULD NOT BE BARRED BY THE DOCTRINE OF RES
      JUDICATA OR COLLATERAL ESTOPPEL DUE TO THERE NOT BEING
      ANY PRIVITY BETWEEN THESE DEFENDANTS-APPELLANTS AND
      THE SCARBOROUGH HEIRS.                THE DEFENDANTS-APPELLANTS’
      ROOT OF TITLE BEING FROM THE STATE OF OHIO AND NOT THE
      SCARBOROUGH HEIRS.

      {¶33}    Appellants’ seventh assignment of error states:

              THE COURT BELOW ERRED IN FINDING THERE WAS PRIVITY
      BETWEEN THE NAMED SCARBOROUGH DEFENDANTS WHO WERE


Case No. 18 MO 0005
                                                                                      –9–


      SERVED BY PUBLICATION WHO HAD NO INTEREST IN SAID
      PREMISES AND WERE NOT IN PRIVITY WITH THESE DEFENDANTS-
      APPELLANTS. THEREFORE, SAID JUDGMENT WAS AGAINST THE
      WEIGHT OF THE EVIDENCE AND CONTRARY TO LAW.

      {¶34}    Appellants’ eighth assignment of error states:

              THE COURT BELOW ERRED IN FINDING PRIVITY BY STATING
      THAT IN THE PRIOR CASE IN 2000, THAT THE SUCCESSORS AND
      ASSIGNS WERE NAMED WHEN, IN FACT, THE COMPLETE RECORD
      AS SHOWN IN THE ATTACHED EXHIBIT SHOWS THAT THERE WAS
      NO NOTICE TO ANY SUCCESSORS AND ASSIGNS OF THE
      SCARBOROUGH HEIRS.

      {¶35}    Appellants’ ninth assignment of error states:

              THE COURT BELOW ERRED IN NOT GRANTING DEFENDANTS-
      APPELLANTS’ COUNTERCLAIM AND ENTERING JUDGMENT FOR
      THEM.

      {¶36}    In these assignments of error, appellants contend the trial court erred in
finding that their claims were barred by the doctrine of res judicata because they were not
named as party defendants in the ODMA lawsuit nor were they in privity with the named
defendants. They point out that their father, Nova Christman, obtained his title to the
Christman Royalty Interest through a tax forfeiture sale, not from the Scarborough heirs.
And they assert the ODMA lawsuit did not name or serve “successors and assigns” in its
publication, complaint, or judgment entry. They further note that the ODMA lawsuit did
not even name two of the five Scarborough heirs.
      {¶37} Pursuant to the doctrine of res judicata, a valid, final judgment on the merits
bars any subsequent actions based upon any claim arising out of the transaction or
occurrence that was the subject matter of the first action. Grava v. Parkman Twp., 73
Ohio St. 3d 379, 653 N.E.2d 226 (1995), syllabus.




Case No. 18 MO 0005
                                                                                    – 10 –


       {¶38} The doctrine of res judicata is made up of two parts: claim preclusion (res
judicata) and issue preclusion (collateral estoppel).
       {¶39} Claim preclusion prevents subsequent actions by the same parties, or those
in privity with the parties, based on any claim arising out of a transaction that was the
subject matter of a previous action. O'Nesti v. DeBartolo Realty Corp., 113 Ohio St. 3d
59, 2007-Ohio-1102, 862 N.E .2d 803, ¶ 6. ¶ 7.
       {¶40} Issue preclusion prevents parties, or those in privity with a party, from re-
litigating facts or issues in a subsequent suit that were fully litigated in a prior suit.
Thompson v. Wing, 70 Ohio St. 3d 176, 1994-Ohio-358, 637 N.E.2d 917. Issue preclusion
applies when three conditions are met: (1) the fact or issue was actually and directly
litigated in the prior action, (2) the fact or issue was passed upon and determined by a
court of competent jurisdiction, and (3) the party against whom issue preclusion is
asserted was a party in privity with a party to the prior action. Id., citing Whitehead v.
Gen. Tel. Co., 20 Ohio St. 2d 108, 254 N.E.2d 10 (1969), paragraph two of the syllabus,
overruled in part by Grava v. Parkman Twp., 73 Ohio St. 3d 379, 1995-Ohio-331, 653
N.E.2d 226. “Issue preclusion applies even if the causes of action differ.” O’Nesti, 113
Ohio st.3d at ¶ 7.
       {¶41} This case involves issue preclusion as opposed to claim preclusion. The
first two conditions of issue preclusion are clearly met in this case.
       {¶42} First, the issue here is the ownership of the oil and gas rights (including
royalties), previously owned by Watson and Bentley, underlying the Property. That too
was the issue in the 2000 ODMA Lawsuit (in addition to the ownership of Edith’s interest).
       {¶43} Second, the Monroe County Common Pleas Court, which is a court of
competent jurisdiction, determined that appellee was the owner of the oil and gas rights
underlying the Property.
       {¶44} The only question here is whether the third condition of issue preclusion
was met. In this case, the parties are not identical to the parties in the 2000 ODMA
Lawsuit.
       {¶45} Appellee asserts that appellants were named parties in the 2000 ODMA
Lawsuit and the corresponding notice by publication. He suggests that the complaint and
the notice included Watson’s and Bentley’s “assigns” and “successors.”



Case No. 18 MO 0005
                                                                                     – 11 –


       {¶46} A careful reading of the named parties, however, reveals that appellee
failed to name appellants. The complaint lists as defendants: (1) Watson; (2) Bentley;
(3) Edith; and (4) “their unknown heirs, devisees and legatees[.]” Likewise, the legal
notice by publication is addressed to:      “WATSON D. SCARBOROUGH, BENTLEY
SCARBOROUGH and EDITH B. SCARBOROUGH and their unknown heirs, devisees
and legatees[.]” (Pt. Motion for S.J. Ex. C). The terms “assignees” and “successors” do
not appear on either the complaint or the notice.
       {¶47} Black’s Online Law Dictionary defines “heir” as “[a] person who succeeds,
by the rules of law, to an estate in lands, tenements, or hereditaments, upon the death of
his ancestor, by descent and right of relationship[.]” It defines “devisee” as “[t]he person
to whom lands or other real property are devised or given by will.” And it defines “legatee”
as “[t]he person to whom a legacy is given[.]” Appellants do not share any of these
relationships with Watson and Bentley.
       {¶48} Instead, appellants share the relationship of either “assignee” or
“successor” with Watson and Bentley. Black’s Online Law Dictionary defines “assignee”
as “[a] person to whom an assignment is made[.]” It defines “successor” as “[o]ne who
succeeds to the rights or the place of another[.]” Appellee could have, but did not, name
Watson’s and Bentley’s assignees and successors in the complaint or the notice.
       {¶49} Thus, in order for the third condition to be met, appellants must be in privity
with Watson and Bentley or their heirs, devisees, or legatees.
       {¶50} “As a general matter, privity ‘is merely a word used to say that the
relationship between the one who is a party on the record and another is close enough to
include that other within the res judicata.’” Thompson, 70 Ohio St. 3d at 184, quoting
Bruszewski v. United States (C.A.3, 1950), 181 F.2d 419, 423 (Goodrich, J., concurring).
A party is in privity with another “if he succeeds to an estate or an interest formerly held
by the other * * * because privity is a succession of interest or relationship to the same
thing.” City of Columbus v. Union Cemetery Ass'n, 45 Ohio St. 2d 47, 51, 341 N.E.2d 298
(1976).
       {¶51} In addressing privity when dealing with issue preclusion, the First District
noted that “nonparty preclusion may be justified based on a variety of preexisting
‘substantive legal relationship[s]’ between the person to be bound and a party to the



Case No. 18 MO 0005
                                                                                        – 12 –


judgment, such as preceding and succeeding owners of property.” Wright v. Heller, 1st
Dist. No. C-160897, 2018-Ohio-149, ¶ 31, appeal not allowed, 152 Ohio St. 3d 1482,
2018-Ohio-1990, 98 N.E.3d 296, citing Taylor v. Sturgell, 553 U.S. 880, 894, 128 S. Ct.
2161, 171 L. Ed. 2d 155. It further observed that “‘[S]uccessive ownership interests in the
same property are sufficient to sustain the flow of privity.’” Id., quoting City of Columbus
v. Union Cemetery Assn., 45 Ohio St. 2d 47, 51, 341 N.E.2d 298 (1976).
       {¶52} In this case, appellants claim to be the rightful owners of a royalty interest
in the oil and gas underlying the Property. They claim the interest passed to them when
their father, Nova Christman, died in 1992. Nova acquired any royalty interest he may
have had from the Auditor’s Deed in 1944. The Auditor’s Deed refers to “Monroe County
Records, Volume 83, Pages 542 and 543.” Volume 83, Page 542 had previously reserved
a one-fifth interest for Bentley and Volume 83, Page 543 had previously reserved a one-
fifth interest for Watson. Thus, appellants’ interest (if any existed) can be traced back to
Watson’s and Bentley’s interests.       Appellants would be the successive owners of
Watson’s and Bentley’s royalty interests.
       {¶53} “[O]ne who is in privity with another because of the transfer of property
‘stands in the same shoes’ as to the rights of the prior owner in the same property, thereby
giving the subsequent owner the same rights and obligation as the original owner had in
regard to the property.” Berardi v. Ohio Turnpike Commission, 1 Ohio App. 2d 365, 370,
205 N.E.2d 23 (8th Dist.1965).
       {¶54} Any interest Nova acquired came by way of the Auditor’s Deed referencing
the Scarborough Heirs and specifically Watson’s and Bentley’s interests. Thus, Nova
was in privity with Watson and Bentley. When Nova died, his property, including any
royalty interest, passed to appellants. Appellants then “stood in the same shoes” as Nova,
who was in privity with Watson and Bentley. Therefore, appellants were in privity with the
named parties in the 2000 ODMA Lawsuit.
       {¶55} Because appellants were in privity with the named parties in the 2000
ODMA Lawsuit, the trial court correctly applied the doctrine of res judicata to bar
appellants’ claim in this case.
       {¶56}   Accordingly, appellants’ first, second, fifth, sixth, seventh, eighth, and ninth
assignments of error are without merit and are overruled.



Case No. 18 MO 0005
                                                                                        – 13 –


       {¶57}   Appellants’ third assignment of error states:

               THE COURT BELOW ERRED IN NOT GRANTING TO THESE
       DEFENDANTS-APPELLANTS THE ENTIRE 1/8 OR ALL THE ROYALTY
       INTEREST UNDER SAID PREMISES PURSUANT TO THE 1944
       AUDITOR’S DEED ATTACHED HERETO IN THAT THERE WAS A NEW
       SEPARATE AND PERFECT CHAIN OF TITLE FOR SAID INTEREST IN
       SAID PROPERTY AS ESTABLISHED BY SAID AUDITOR’S DEED AFTER
       ONE (1) YEAR.

       {¶58}   Here appellants argue the trial court erred in not quieting title in their
names for the one-eighth Christman Royalty Interest.
       {¶59}   Appellants’ fourth assignment of error states:

               THE COURT BELOW ERRED IN STATING THERE WERE NO
       TITLE TRANSACTIONS AS TO SAID PREMISES WHERE IN FACT THE
       DEFENDANTS-APPELLANTS             PREDECESSOR            IN   TITLE,   THEIR
       FATHER, NOVA A. CHRISTMAN, LEASED SAID PROPERTY TO
       RELIABLE EXPLORATION BY LEASE DATED AUGUST 8, 1981 AND
       RECORDED ON SEPTEMBER 24, 1981 IN VOLUME 120, PAGE 530 OF
       THE MONROE COUNTY LEASE RECORDS AND, FURHTER THIS
       LEASE WAS RELEASED FROM RECORD IN JANUARY, 1984 IN
       VOLUME 8, PAGE 299 OF THE SPECIAL RELEASE RECORDS IN THE
       MONROE COUNTY RECORDER’S OFFICE.

       {¶60}   In this assignment of error, appellants contend the trial court was incorrect
in finding there were no title transactions regarding the Christman Royalty Interest.
       {¶61} Because the doctrine of res judicata bars appellants’ action, appellants’
third and fourth assignments of error are moot.
       {¶62}   For the reasons stated above, the trial court’s judgment is hereby affirmed.


Waite, P. J., concurs.
D’Apolito, J., concurs.


Case No. 18 MO 0005
[Cite as Winland v. Christman, 2019-Ohio-2408.]




         For the reasons stated in the Opinion rendered herein, the assignments of error
 are overruled and it is the final judgment and order of this Court that the judgment of
 the Court of Common Pleas of Monroe County, Ohio, is affirmed. Costs to be taxed
 against the Appellant.


         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                       NOTICE TO COUNSEL

         This document constitutes a final judgment entry.